 

ChoiceOne Financial Services, Inc. - 10-K [cofs-10k_123116.htm]

Exhibit 10.4

 

CHOICEONE FINANCIAL SERVICES, INC.



DIRECTORS STOCK PURCHASE PLAN

 

Warner Norcross & Judd LLP



900 Old Kent Building



111 Lyon Street, N.W.



Grand Rapids, Michigan 49503-2489

 

 

 



 

CHOICEONE FINANCIAL SERVICES, INC.



DIRECTORS= STOCK PURCHASE PLAN

 

TABLE OF CONTENTS

 



      Page         ARTICLE 1 Establishment and Purposes of Plan - 1 -   1.1
Establishment of Plan; Purposes of Plan - 1 -   Effective Date - 1 -   1.3
Number of Shares of Stock - 1 - ARTICLE 2 Definitions - 1 -   2.1 Committee - 1
-   2.2 Common Stock - 1 -   2.3 Company - 1 -   2.4 Director’s Fee - 1 -   2.5
Market Value - 2 -   2.6 Participant - 2 -   2.7 Plan - 2 - ARTICLE 3
Administration - 2 -   3.1 Power and Authority - 2 -   3.2 Delegation of Powers;
Employment of Advisers - 2 -   3.3 Indemnification of Committee Members - 2 -
ARTICLE 4 Participation - 3 -   4.1 Eligibility to Participate - 3 - ARTICLE 5
Elective Payment of Director’s Fees in Common Stock - 3 -   5.1 Payment of
Directors Fees - 3 -   5.2 Prior Election - 3 -   5.3 Timing of Payments - 3 -  
5.4 Vesting - 3 - ARTICLE 6 General Provisions - 3 -   6.1 Amendment;
Termination - 3 -   6.2 Rights Not Assignable - 4 -   6.3 Unsecured Creditor
Status - 4 -   6.4 No Trust or Fiduciary Relationship - 4 -   6.5 Construction -
4 -   6.6 Disputes - 4 -   6.7 Unfunded Plan - 4 -   6.8 Self-Employment Taxes -
4 -   6.9 Right of Company to Replace Directors - 5 -   6.10 Governing Law;
Severability - 5 -



 



i 

 

 

CHOICEONE FINANCIAL SERVICES, INC.



DIRECTORS= STOCK PURCHASE PLAN

 

ARTICLE 1

 

Establishment and Purposes of Plan

 

1.1       Establishment of Plan; Purposes of Plan. The Company hereby
establishes the ChoiceOne Financial Services, Inc. Directors’ Stock Purchase
Plan. The purposes of the Plan are to provide an opportunity and means by which
directors can increase their financial interest in the Company, and thereby
increase their personal interest in the Company’s continued success, through the
payment of directors= fees in Company Common Stock.

 

1.2       Effective Date. The “Effective Date” of the Plan is July 15, 1998.
Each Plan provision applies until the effective date of an amendment of that
provision.

 

1.3       Number of Shares of Stock. Subject to appropriate adjustment as
required in connection with any change in the capital structure of the Company,
a maximum of 50,000 shares of Common Stock shall be available under the Plan.

 

ARTICLE 2

 

Definitions

 

2.1       Committee. “Committee” means the Personnel and Benefits Committee of
the Board of Directors or such other committee as the Board of Directors shall
designate to administer the Plan. The Committee shall consist of at least two
members of the Board, and all of its members shall be “non-employee directors”
as defined in Rule 16b-3 under the Securities Exchange Act of 1934, as amended.

 

2.2       Common Stock. “Common Stock” means the common stock, without par
value, of ChoiceOne Financial Services, Inc.

 

2.3       Company. “Company” means ChoiceOne Financial Services, Inc.

 

2.4       Director’s Fee. “Director’s Fee” means the amount of income payable to
a Participant for service as a director, including payments for attendance at
meetings of the Board of Directors or meetings of committees of the Board of
Directors, and any retainer fee paid to members of the Board of Directors.

 



- 1 - 

 

 

2.5       Market Value. “Market Value” means an amount determined by the
Committee, in its discretion, taking into account such factors as it considers
advisable. Factors that the Committee may, but need not, consider include,
without limitation, the prices at which recent sales of Common Stock have been
made, and the most recent reported bid and asked prices of the Common Stock as
reported by the Company’s market makers on the applicable date.

 

2.6       Participant. “Participant” means any individual who is participating
in the Plan.

 

2.7       Plan. “Plan” means the ChoiceOne Financial Services, Inc. Directors’
Stock Purchase Plan, as such plan may be amended, administered or interpreted
from time to time.

 

ARTICLE 3

 

Administration

 

3.1       Power and Authority. The Committee shall administer the Plan, shall
have full power and authority to interpret the provisions of the Plan, and shall
have full power and authority to supervise the administration of the Plan. All
determinations, interpretations and selections made by the Committee regarding
the Plan shall be final and conclusive. The Committee shall hold its meetings at
such times and places as it deems advisable. Action may be taken by a written
instrument signed by a majority of the members of the Committee, and any action
so taken shall be fully as effective as if it had been taken at a meeting duly
called and held. The Committee shall make such rules and regulations for the
conduct of its business as it deems advisable. The members of the Committee
shall not be paid any additional fees for their services.

 

3.2       Delegation of Powers; Employment of Advisers. The Committee may
delegate to any agent such duties and powers, both ministerial and
discretionary, as it deems appropriate except those that may not be delegated by
law or regulation. In administering the Plan, the Committee may employ
attorneys, consultants, accountants or other persons, and the Company and the
Committee shall be entitled to rely upon the advice, opinions or valuation of
any such persons. All usual and reasonable expenses of the Committee shall be
paid by the Company.

 

3.3       Indemnification of Committee Members. Each person who is or shall have
been a member of the Committee shall be indemnified and held harmless by the
Company from and against any cost, liability or expense imposed or incurred in
connection with such person’s or the Committee’s taking or failing to take any
action under the Plan. Each such person shall be justified in relying on
information furnished in connection with the Plan’s administration by any
appropriate person or persons.

 



- 2 - 

 

 

ARTICLE 4

 

Participation

 

4.1       Eligibility to Participate. A director shall be eligible to become a
Participant in the Plan on the first day of the individual’s term as a director.

 

ARTICLE 5

 

Elective Payment of Director’s Fees in Common Stock

 

5.1       Payment of Director=s Fees. A Participant may elect to receive payment
of 25%, 50%, 75% or 100% of Director’s Fees in the form of Common Stock. On each
quarterly payment date, the Participant shall receive a number of shares of
Common Stock (rounded to the nearest whole share) determined by dividing the
dollar amount of fees payable that the director has elected to receive in Common
Stock by the Market Value of Common Stock on the day before the quarterly
payment date.

 

5.2       Prior Election. The election to receive Director’s Fees in the form of
Common Stock shall be made by the Participant on a form provided for that
purpose prior to a quarterly payment date. The election shall continue in effect
until revoked or modified for a subsequent quarterly payment date by the
Participant.

 

5.3       Timing of Payments. Payment shall be made to the Participant on each
January 1, April 1, July 1, October 1 or such other dates on which the
Director’s Fees would have been payable to the Participant if the Participant
had not made an election to receive Director=s Fees in the form of Common Stock.

 

5.4       Vesting. The right to receive shares of Common Stock equal to the
quotient of Director=s Fees payable divided by the Market Value of Common Stock
on the quarterly payment date shall not be subject to forfeiture for any reason.

 

ARTICLE 6

 

General Provisions

 

6.1       Amendment; Termination. The Company reserves the right to amend the
Plan prospectively or retroactively, in whole or in part, or to terminate the
Plan, provided that no change or amendment may be made more than once every six
months and that an amendment or termination may not reduce or revoke shares of
Common Stock accrued and the amounts represented by them promised to be paid to
Participants as of the later of the date of adoption of the amendment or the
effective date of the amendment or termination.

 



- 3 - 

 

 

6.2       Rights Not Assignable. Amounts promised under the Plan shall not be
subject to assignment, conveyance, transfer, anticipation, pledge, alienation,
sale, encumbrance or charge, whether voluntary or involuntary, by the
Participant, even if directed under a qualified domestic relations order or
other divorce order. An interest in any amount shall not provide collateral or
security for a debt of a Participant or be subject to garnishment, execution,
assignment, levy or to another form of judicial or administrative process or to
the claim of a creditor of a Participant through legal process or otherwise. Any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge or to otherwise dispose of benefits payable, before actual receipt of the
benefits, or a right to receive benefits, shall be void and shall not be
recognized.

 

6.3       Unsecured Creditor Status. A Participant shall be an unsecured general
creditor of the Company as to the payment of any benefit under the Plan. The
right of any Participant to be paid the amount promised in the Plan shall be no
greater than the right of any other general, unsecured creditor of the Company.

 

6.4       No Trust or Fiduciary Relationship. Nothing contained in the Plan
shall be deemed to create a trust or fiduciary relationship of any kind for the
benefit of any Participant.

 

6.5       Construction. The singular includes the plural, and the plural
includes the singular, unless the context clearly indicates the contrary.
Capitalized terms (except those at the beginning of a sentence or part of a
heading) have the meaning specified in the Plan. If a capitalized term is not
defined in the Plan, the term shall have the general, accepted meaning of the
term.

 

6.6       Disputes. In the event that a dispute arises regarding the eligibility
to participate in the Plan or any other matter relating to Plan participation,
such dispute shall be made to the Committee. The determination by the Committee
with respect to such disputes shall be final and binding on all parties. In the
event that a dispute arises regarding the amount of any benefit payment under
the Plan that is not related to Participant eligibility disputes, the Committee
may appoint a qualified independent certified public accountant to determine the
amount of payment and such determination shall be final and binding on all
parties.

 

6.7       Unfunded Plan. This shall be an unfunded plan within the meaning of
the Internal Revenue Code of 1986, as amended. Benefits provided in the Plan
constitute only an unsecured contractual promise to pay in accordance with the
terms of the Plan by the Company.

 

6.8       Self-Employment Taxes. To the extent that amounts paid under the Plan
are deemed to be net earnings from self-employment, each director shall be
responsible for any taxes payable under federal, state or local law.

 



- 4 - 

 

 

6.9       Right of Company to Replace Directors. Neither the action of the
Company in establishing the Plan, nor any provision of the Plan, shall be
construed as giving any director the right to be retained as a director, or any
right to any payment whatsoever except to the extent of the benefits provided
for by the Plan. The Company expressly reserves the right at any time to replace
or fail to renominate any director without any liability for any claim against
the Company for any payment whatsoever except to the extent provided for in the
Plan. The Company has no obligation to create any other or subsequent deferred
compensation plan for directors.

 

6.10      Governing Law; Severability. The Plan shall be construed, regulated
and administered under the laws of the State of Michigan. If any provisions of
the Plan shall be held invalid or unenforceable for any reason, such invalidity
or unenforceability shall not affect the remaining provisions of the Plan, and
the Plan shall be deemed to be modified to the least extent possible to make it
valid and enforceable in its entirety.

 



- 5 - 

 